                UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION
NATIONAL UNION FIURE INSURANCE          )
COMPANY OF PITTSBURG, PA.,              )
                                        )
v.                                      )      CV419-247
                                        )
THE DAVEY TREE EXPERT                   )
COMPANY, et al.,                        )
                                        )
     Defendants.                        )

                                ORDER

     This case, a declaratory judgment action related to several civil

actions pending in this Court and the State Court of Chatham County,

Georgia. See generally doc. 1. Because of a conflict arising from a related

civil case, see Huffman v. The Davey Tree Expert Co., CV418-184 (S.D. Ga.),

and to avoid any appearance of impropriety, I recuse.

     Two federal statutes govern judicial disqualification due to conflict

of interests. The first, 28 U.S.C. § 144, only applies when “a party . . .

makes and files a timely and sufficient affidavit . . . .” Since no such

affidavit has been filed, it does not apply here. The second, 28 U.S.C.

§ 455, “places a judge under a self-enforcing obligation to recuse himself

where the proper legal grounds exist.” United States v. Alabama, 828 F.2d
1532, 1540 (11th Cir. 1987), superseded by statute on other grounds as

recognized by J.W. by and through Tammy Williams v. Birmingham Bd.

of Ed., 904 F.3d 1248, 1254 (11th Cir. 2018). It is vital that litigants and

the public see that the judicial process is fair and impartial. Accordingly,

I will exercise my discretionary power to recuse in this case.

     The Clerk is DIRECTED to forward a copy of this order to the

assigned District Judge for reassignment.

     SO ORDERED, this 2nd day of December, 2019.

                                         ______________________________
                                         __________________________
                                         CHR
                                          H ISTO P ER L. RAY
                                          HRISTOPHER
                                               OPH
                                         UNITED STATES MAGISTRATE
                                                           G      JUDGE
                                         SOUTHERN DISTRICT OF GEORGIA




                                     2
